IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2590 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 17 DB 2019
                                :
           v.                   :            Attorney Registration No. 69680
                                :
KATHLEEN GRANAHAN KANE,         :            (Dauphin County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM:


      AND NOW, this 22nd day of March, 2019, upon consideration of the Verified

Statement of Resignation, Kathleen Granahan Kane is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and she shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).